Ww

ws

Oo CO ~T NHN

10
11

(12

13

14

15

(16

‘17

‘18

19
20

21

22

23

24

25

26
27

28

Casé 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 1 of 6

MAYALL HURLEY P.C.
ROBERT J. WASSERMAN (SBN: 258538)

rwasserman@mayallaw.com
WILLIAM J. GORHAM (SBN: 151773)

wgorham@mayallaw.com
NICHOLAS F. SCARDIGLI (SBN: 249947)

nscardigli@mayallaw.com F | L E D
JOHN P. BRISCOE (SBN: 273690)
jbriscoe@mayallaw.com

RACHAEL ALLGAIER (SBN: 318664) JUN 15 2020
rallgaier@mayallaw.com

2453 Grand Canal Boulevard EASTERN ths . DISTRICT COURT
Stockton, California 95207-8253 BY ORNIA
Telephone: (209) 477-3833 ‘
Facsimile: (209) 473-4818
Attorneys for Plaintiff Ronald Coleman and the Putative Class
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

RONALD COLEMAN, an individual, Case No.: 2:19-CV-01144-JAM-KJN
Plaintiff, wpSiGonn ORDER GRANTING

PRELIMINARY APPROVAL OF CLASS
VS. ACTION SETTLEMENT

APL LOGISTICS WAREHOUSE

MANAGEMENT SERVICES, INC., a Date: June 16, 2020
corporation; Time: 1:30 p.m.
Dept.: Department 6, 14th Floor
Defendant. Judge: Hon. John A. Mendez

 

 

Plaintiff's Motion for Preliminary Approval of Class Action Settlement (“Motion”) came a”
mr. before the before the Honorable John A. Mendez in
Department 6, 14th Floor, of the Robert T. Matsui United States Courthouse, 501 I Street,
Sacramento, CA 95814. The Court, having considered the papers submitted in support of the
motion, HEREBY ORDERS THE FOLLOWING:
1. The Court grants preliminary approval of the settlement based on the terms set
forth in the executed Stipulation of Class Action Settlement and Release (“Stipulation of

Settlement” or “Settlement”), attached as Exhibit 1 to the Declaration of John P. Briscoe in

 

 

 

[Proposed] Order Granting Preliminary Approval of Class Action Settlement
Page 1 of 6

 

 
Oo COC TI DN

10
11
12
13
14
15
16

V7
18
19
20
21

2

2
24
25
26

27

28

Case 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 2 of 6

Support of Plaintiff's Motion for Preliminary Approval of Class Action Settlement. The Court
finds that the terms of the Settlement are fair, adequate, and reasonable to the Class.

2. This Order incorporates by reference the definitions in the Settlement, and all
capitalized terms defined therein shall have the same meaning in this Order as set forth in the
Settlement Agreement.

3. The Court finds that the Settlement falls within the range of reasonableness and
appears to be presumptively valid, subject only to any objections that may be raised at the Final
Approval Hearing and Final Approval by this Court.

4. The Court preliminarily finds that extensive investigation and research have been
conducted, such that counsel for the Parties are able to reasonably evaluate their respective
positions. The Court preliminarily finds that the Settlement will avoid substantial additional costs
to all Parties, as well as avoid the delay and risks that would be presented by the further
prosecution of the Action. The Court preliminarily finds that the Settlement has been reached as
the result of intensive, serious, and non-collusive arms-length negotiations, and has been entered
into in good faith. The assistance of an experienced mediator in the settlement process further
confirms that the Settlement is non-collusive. Finally, the Court has reviewed the monetary
recovery that is being granted as part of the Settlement and preliminarily finds that the monetary
settlement awards made available to the members of the Settlement Class are fair, adequate, and
reasonable when balanced against the potential risks of further litigation relating to certification,
liability, and damages issues.

5. The following Class is preliminarily certified for settlement purposes only:

All current and former hourly employees of APL Logistics
Warehouse Management Services, Inc. who worked in the State of
California and were paid and whose wage statements included
Differential Pay or Premium Pay at any time from June 21, 2018
through July 12, 2019.
6. The Court preliminarily finds that, for settlement purposes only, the Class meets
the requirements for certification under Fed. R. Civ. P. 23(a) and 23(b)(3), except manageability.

Because certification of the Class is proposed in the context of a settlement, the Court need not

 

 

 

[Proposed] Order Granting Preliminary Approval of Class Action Settlement
Page 2 of 6

 

 
10
11
12
13
14
15
16

17
18
19

20
21

2
23
24
25
26

27
28

Case 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 3 of 6

inquire wither the case, if tried as a class action, would present intractable management problems.
With respect to the requirements of Fed. R. Civ. P. 23(a) and 23(b)(3), the Court makes the
following findings: (a) the Class, which has approximately 400 members, satisfies the standard
for numerosity in Fed. R. Civ. P. 23(a)(1); (b) there are questions of law and fact that are common
to the Class regarding Defendant’s furnishing of wage statements to its California hourly
employees who received and whose wage statements included differential pay or premium pay,
thereby satisfying the standard for commonality in Fed. R. Civ. P. 23(a)(2); (c) Plaintiff's claims
meet the typicality requirement because Plaintiff is a California hourly employee who received
and whose wage statements included differential pay or premium pay, thereby satisfying the
standard for typicality in Fed. R. Civ. P. 23(a)(3); (d) the Court finds that Plaintiff Ronald
Coleman will fairly and adequately protect the interests of the members of the Class, and appoints
him as representative of the Class; (e) the Court finds that Mayall Hurley P.C. is qualified to act
as counsel for the Plaintiff in his individual capacity and as the representative of the Class, and
for the Class, and will fairly and adequately represent the Class, and appoints Mayall Hurley P.C.
as Class Counsel; and (f) the Court finds for purposes of settlement only, common questions of
law and fact predominate over individualized issues and further finds that certification of the
Settlement class appears to be superior to other available methods for the fair an efficient
resolution of the claims of the Settlement Class.

7. The Court provisionally appoints Phoenix Settlement Administrators as the
Settlement Administrator.

8. The Court finds both as to form and content, the Notice of Class Action Settlement
(“Notice”), which is attached as Exhibit 2 to the Declaration of John P. Briscoe, comports with
Fed. R. Civ. P. 23 and all Constitutional requirements including those of due process. The Court
finds that the Notice fully and accurately informs the Class Members of all material elements of
the Settlement, of the Class Members’ right to be excluded from the Settlement by submitting a
Request for Exclusion, and of each Class Member’s right and opportunity to object to the
Settlement. The Court further finds that the dates and process selected for the mailing and

distribution of the Notice meet the requirements of due process, provide the best notice

 

 

 

[Proposed] Order Granting Preliminary Approval of Class Action Settlement
Page 3 of 6

 

 
oO CO NN WN

10
‘1
12
2B
14
15
‘16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 4 of 6

practicable under the circumstances, and constitute constitutionally due and sufficient notice to all
persons entitled thereto.

9. The Court directs the mailing of the Notice and related documents to the Class
Members by First-Class U.S. Mail, pursuant to the terms set forth in the Settlement and this
Order.

10. The Court hereby preliminarily approves the proposed procedure for requesting
exclusion from the Settlement. Any Class Member may choose to be excluded from the
Settlement as provided in the Notice and set forth in the Settlement. Any such person who
chooses to be excluded from, and opt out of the Settlement will not be entitled to any recovery
under the Settlement and will not be bound by the Settlement or have any right to object to,
appeal from, or comment thereon. Class Members who have not submitted a valid and timely
Request for Exclusion shall be bound by the Settlement Agreement and the contemplated
judgment to be entered based thereon.

11. Within fifteen (15) business days after the Court issues the Preliminary Approval
Order, Defendant shall provide to the Settlement Administrator the Class Data, as specified in the
Settlement.

12. Within fourteen (14) calendar days of receiving the Class Data from Defendant,
the Settlement Administrator shall mail the Notice in the manner specified in the Settlement.

13. The Court orders that any Request for Exclusion from the Settlement must be
postmarked no later than forty-five (45) days after the Notice is initially mailed the Class
Members, and must be received by the Settlement Administrator to be valid.

14, If more than five percent (5%) of the total number of Class Members submit
timely and valid Requests for Exclusion, Defendant shall have the option to cancel the Settlement
in its sole discretion. To exercise this option, Defendant must send written notice to Class
Counsel within fifteen (15) days of receiving a report from the Settlement Administrator
informing Defendant that the total number of timely and valid Opt-Out Requests is more than five

percent (5%) of the Class Members.

 

 

 

[Proposed] Order Granting Preliminary Approval of Class Action Settlement
Page 4 of 6

 
oO ss DN

\Oo

10
11
12
13
14
15
16
‘17
18
19
20
21
22
23
24
25
26
7
28

- Case 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 5 of 6

15. Any Class Member who does not timely and validly request exclusion via
submission of a Request for Exclusion, may object to the Settlement. Any objection must be in
writing, include the Settlement Class Member’s full name and signature, the last four digits of their
Social Security Number and/or Employee ID number, the reasons for the objection, whether the
Settlement Class Member intends to appear at the Final Approval Hearing. To be timely, the
objection must be postmarked no later than forty-five (45) days after the Notice is initially mailed
to the Class. Any Settlement Class Member who does not timely submit such a written objection
will not be permitted to raise such objection, except for good cause shown, and any Settlement
Class Member who fails to object in the manner prescribed in this Order will be deemed to have
waived, and will be foreclosed from raising, any such objection.

16. A Final Approval Hearing shall be held before this Court on

Seplember 15 2020 at! 3 Op M__ (Pacific Time)
in Dept. 6, 14th Floor of the United States District Court, Eastern District of California, 501 I
Street, Sacramento, CA 95814, to consider the fairness, adequacy and reasonableness of the
proposed Settlement preliminarily approved by this Order, and to consider the application of
Class Counsel for an award of reasonable attorneys’ fees and costs incurred and the proposed
Enhancement Payment to the Class Representative. All briefs and materials in support of the
Motion for an Order Granting Final Approval of Class Action Settlement and Entering of and
Judgment and Application or Motion for Attorneys’ Fees and Costs shall be filed with this Court

on or before Aug ust 25, 2020.

17. Any party to this case, including any Class Member, may be heard in person or by

 

counsel, to the extent allowed by the Court, in support of, or in opposition to, the Court’s
determination of the good faith, fairness, reasonableness, and adequacy of the proposed
Settlement, the requested attorneys’ fees and costs, the requested Enhancement Payment to the
Class Representative, and any order of Final Approval and Judgment regarding such Settlement,
fees, costs, and payment; provided, however, that no person shall be heard in opposition to such
matters unless such person has complied with the conditions set forth in the Notice and

Settlement.

 

 

 

[Proposed} Order Granting Preliminary Approval of Class Action Settlement
Page 5 of 6

 

 
So Co ND

10
11
12
13
14
15
‘16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01144-JAM-KJN Document 25 Filed 06/16/20 Page 6 of 6

18. The Settlement is not a concession or admission, and shall not be used against
Defendant as an admission or indication with respect to any claim of any fault or omission by
Defendant. Whether or not the Settlement is finally approved, neither the Settlement, nor any
document, statement, proceeding or conduct related to the Settlement, nor any reports or accounts
thereof, shall in any event be construed as, offered or admitted into evidence as, received as, or
deemed to be in evidence for any purpose adverse to Defendant, including, but not limited to,
evidence of a presumption, concession, indication, or admission by Defendant of any liability,
fault, wrongdoing, omission, concession, or damage.

19. In the event the Settlement does not become effective in accordance with the terms
of the Settlement Agreement, or the Settlement is not finally approved, or is terminated, cancelled
or fails to become effective for any reason, this Order shall be rendered null and void, shall be
vacated, and the Parties shall revert back to their respective positions as of before entering into
the Settlement Agreement.

20. The Court reserves the right to adjourn or continue the date of the Final Approval
Hearing and all dates provided for in the Settlement without further notice to the Class Members,
and retains jurisdiction to consider all further applications arising out of or connected with the
Settlement.

IT IS SO ORDERED.

Dated: pune (5 2276 By: S44 Nerd,

Ponprable John A. Mendez
ted States District Judge

 

 

 

[Proposed] Order Granting Preliminary Approval of Class Action Settlement
Page 6 of 6

 
